This was an action by O.C. McMahan, as plaintiff, against the Traders Compress Company, as defendant, to recover the sum of $942, the alleged value of nine bales of cotton stored with the defendant by the plaintiff, which cotton was destroyed by fire while in the possession of the defendant. A trial resulted in a judgment in favor of the plaintiff for the amount sued for, from which the defendant has appealed.
The facts and issues of law presented are identical with those in the case of Traders Compress Company, Plaintiff in Error, v. O.K. Precure, Defendant in Error, No. 14785,107 Okla. 191, 231 P. 516, and what was there said applies in all respects to this case. *Page 165 
Accordingly, the judgment herein is reversed and the cause remanded for a new trial.
HARRISON, JOHNSON, LYDICK, GORDON, and WARREN, JJ., concur.